BONIN, J.,
concurs with reasons.
|,I respectfully concur.
*934Because at the time of execution of this particular bail undertaking, the 2006 version of La.C.Cr.P. art. 345 I was in effect, in my view, it must be applied to the issue presented in this ease to the exclusion of the 2010 amended version. The commercial bail bond is a legal suretyship. See La.C.Cr.P. 313; see also La. Civil Code art. 3043 (“A legal suretyship is one given pursuant to legislation, administrative act or regulation, or court order.”) “A legal suretyship is deemed to conform to the requirements of the law or order pursuant to which it is given ...” La. Civil Code art. 3066.
“The surety is not liable for his failure to perform when it is caused by a fortuitous event that makes performance impossible” unless he assumed the risk of such a fortuitous event. La. R.S. 15:83 C(l). Under the 2006 version the legislature entrusted to the trial judge’s discretion the determination of whether a fortuitous event had occurred, and, here, the trial judge in her discretion found that the particular circumstances present sufficed for a finding of the existence of a “fortuitous event.” I find no abuse of her discretion in that regard and, accordingly, concur.
[pNotably, the 2010 version removes the trial judge’s discretionary determination of a fortuitous event and restricts the trial judge’s exercise of her discretion to the relief which might be granted. Thus, for cases governed by the 2010 version, the result obtained here might not be controlling.